 


110 HR 5134 IH: Beginning Farmers and Ranchers Act of 2007
U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5134 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2008 
Mr. Terry (for himself, Mr. Pomeroy, Mr. Peterson of Minnesota, Mr. Salazar, Mr. Paul, Mrs. McMorris Rodgers, Mr. Graves, Mr. McCaul of Texas, Mr. Rehberg, Mr. Bishop of Georgia, Mr. Burton of Indiana, Mr. Fortenberry, Mr. Souder, Mr. Boswell, Mr. Kagen, Mr. Simpson, Mr. Boozman, Mr. Pearce, and Mr. Gilchrest) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an exclusion for gain from the sale of farmland to encourage the continued use of the property for farming, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Beginning Farmers and Ranchers Act of 2007. 
2.Exclusion of gain from sale of certain farmland 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by adding after section 121 the following new section: 
 
121A.Exclusion of gain from sale of qualified farm property 
(a)ExclusionIn the case of a natural person, gross income shall not include— 
(1)100 percent of the gain from the sale or exchange of qualified farm property to a first-time farmer who meets the certification requirement of subsection (d),  
(2)50 percent of the gain from the sale or exchange of qualified farm property to any other person who meets the certification requirement of subsection (d), and 
(3)25 percent of the gain from the sale or exchange of qualified farm property to any other person for any other use. 
(b)Limitation on amount of exclusion 
(1)In generalThe amount of gain excluded from gross income under subsection (a) with respect to any taxable year shall not exceed $500,000 ($250,000 in the case of a married individual filing a separate return), reduced by the aggregate amount of gain excluded under subsection (a) for all preceding taxable years. 
(2)Special rule for joint returnsThe amount of the exclusion under subsection (a) on a joint return for any taxable year shall be allocated equally between the spouses for purposes of applying the limitation under paragraph (1) for any succeeding taxable year. 
(c)DefinitionsFor purposes of this section— 
(1)First-time farmerThe term first-time farmer means a first-time farmer (as defined in section 147(c)(2)(C), determined without regard to clause (i)(II) thereof) who meets the requirements of section 147(c)(2)(B). For purposes of the preceding sentence, in applying clause (ii) of section 147(c)(2)(B), the material and substantial participation standard shall be treated as met with respect to a qualified farm if the first-time farmer will— 
(A) perform not less than 1,000 hours of service with respect to such farm, or 
(B)provide half the required management and labor with respect to such farm. 
(2)Qualified farm propertyThe term qualified farm property means real property located in the United States if— 
(A)during periods aggregating 3 years or more of the 5-year period ending on the date of the sale or exchange of such real property, such real property was used as a farm for farming purposes by the taxpayer, the taxpayer’s spouse, or other member of the family of the taxpayer, and 
(B)there was material participation by the taxpayer, the taxpayer’s spouse, or other member of the family of the taxpayer in the operation of the farm during 3 years or more of the 5-year period ending on the earlier of— 
(i)the sale or exchange of such real property, or  
(ii)the later of the retirement of the taxpayer or the taxpayer’s spouse who materially participated. 
(3)Other definitionsThe terms member of the family, farm, farming purposes, and material participation have the respective meanings given such terms by paragraphs (2), (4), (5), and (6) of section 2032A(e), respectively. 
(d)Use certification as farm for farming purposesThe certification requirement of this subsection is a certification that the use of the qualified farm property referred to in subsection (a)(1) will be as a farm for farming purposes for not less than the 10-year period beginning on the date of the sale or exchange referred to in subsection (a)(1). 
(e)Special rulesFor purposes of this section, the following rules shall apply: 
(1)Rules similar to the rules of subsections (e) and (f) of section 121. 
(2)Rules similar to the rules of paragraphs (4) and (5) of section 2032A(b) and paragraph (3) of section 2032A(e). 
(f)Treatment of disposition or change in use of property 
(1)In generalIf, as of the close of any taxable year, there is a recapture event with respect to any qualified farm property transferred to the taxpayer in a sale or exchange described in paragraph (1) or (2) of subsection (a), then the tax of the taxpayer under this chapter for such taxable year shall be increased by an amount equal to the product of— 
(A)the applicable recapture percentage, and 
(B)10 percent of the taxpayer’s adjusted basis in the property on the date such property was transferred to the taxpayer. 
(2)Applicable recapture percentage 
(A)In generalFor purposes of this subsection, the applicable recapture percentage shall be determined from the following table:
 
 
The applicable recapture 
If the recapture event occurs in:percentage is: 
 
Years 1 through 5100 
Year 680 
Year 760 
Year 840 
Year 920 
Years 10 and thereafter0.  
(B)YearsFor purposes of subparagraph (A), year 1 shall begin on the date of the sale or exchange described in paragraph (1) or (2) of subsection (a). 
(3)Recapture event definedFor purposes of this subsection, the term recapture event means— 
(A)Cessation of operationThe cessation of the operation of any property the sale or exchange of which to the taxpayer is described in paragraph (1) or (2) of subsection (a) as a farm for farming purposes. 
(B)Change in ownership 
(i)In generalExcept as provided in clause (ii), the disposition of a taxpayer’s interest in any property the sale or exchange of which to the taxpayer is described in paragraph (1) or (2) of subsection (a). 
(ii)Agreement to assume recapture liabilityClause (i) shall not apply if the person acquiring such interest in the property agrees in writing to assume the recapture liability of the person disposing of such interest in effect immediately before such disposition. In the event of such an assumption, the person acquiring the interest in the property shall be treated as the taxpayer for purposes of assessing any recapture liability (computed as if there had been no change in ownership). 
(4)Special rules 
(A)No credits against taxAny increase in tax under this subsection shall not be treated as a tax imposed by this chapter for purposes of determining the amount of any credit under subpart A, B, or D of this part. 
(B)No recapture by reason of hardshipThe increase in tax under this subsection shall not apply to any disposition of property or cessation of the operation of any property as a farm for farming purposes by reason of any hardship as determined by the Secretary.. 
(b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding after the item relating to section 121 the following new item: 
 
 
Sec. 121A. Exclusion of gain from sale of qualified farm property.. 
(c)Effective dateThe amendment made by this section shall apply to any sale or exchange on or after the date of the enactment of this Act, in taxable years ending after such date. 
 
